Citation Nr: 1727030	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-25 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty in the United States Air Force from March 1946 to February 1949.  His decorations include the World War II Victory Medal.  The Veteran died in March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

An application for accrued benefits was not received within a year of the Veteran's death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accrued benefits are periodic monetary benefits or monthly benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid will, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121.  An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).

A specific request to substitute for a claimant must be made in writing with the Agency of Original Jurisdiction (AOJ) by an eligible person no later than one year after the initial claimant's death; all determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302 (2016).  38 C.F.R. § 3.1010(b), (c)(1), (e) (2016).  In lieu of a specific request for substitution, a claim for accrued benefits, survivors' pension, or dependency and indemnity compensation (DIC) benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  38 C.F.R. § 3.1010(c)(2).

The appellant asserts that she is entitled to accrued benefits, noting that she submitted a copy of the Veteran's death certificate to the RO after his death.  The Veteran's death certificate lists the date of death as March [REDACTED], 2011.  A March 2011 Report of First Notice of Death indicates that the Veteran's surviving child was provided answers concerning possible benefit entitlements.  

At the time of the Veteran's death he had a service connection claim for bilateral hearing loss on appeal before the Board.  No decision had been made on that claim, and a veteran's claim does not survive his death.  See Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The Board recognizes the appellant's concern that in speaking with other veterans she thought given the proximity of the Veteran's death to his scheduled hearing a decision may have been made and a final hearing scheduled to determine the disability percentage.  Unfortunately, decisions are not made prior to scheduled hearings, and as a claim does not survive the death of a veteran, a decision was not made after the Veteran's death.  

The Veteran was not service-connected for a disability and was not in receipt of benefits at the time of his death.  

On October 17, 2012 the RO received the appellant's claim for substitution along with a copy of the Veteran's death certificate.  Based on the foregoing, the October 17, 2012 claim represents the earliest claim for accrued benefits.  Although the Board is sympathetic to the appellant's contentions, the Board is bound by applicable statues and regulations, most notably in this case 38 C.F.R. § 3.1000(c), which requires a claim for accrued benefits be submitted within one year of a veteran's death.  As the claim for accrued benefits was received more than one year following the Veteran's death, there is simply no basis for an award of accrued benefits to the appellant in this case.  Accordingly, the claim for accrued benefits must be denied as the appellant's claim was untimely.   


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


